                  Case 4:20-cv-01114-HSG Document 28 Filed 05/12/20 Page 1 of 2
                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     0LFKDHO $QWKRQ\ *RWR                                        FY -HSG
                                                        &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
             v.
                                                        PRO HAC VICE ; ORDER
    :KHODQ 6HFXULW\ RI &DOLIRUQLD ,QF                (CIVIL LOCAL RULE 11-3)
 
                                     Defendant(s).
 
         I, -XVWLQ 0 /DGHQGRUI                   , an active member in good standing of the bar of
     6WDWH RI 0LVVRXUL            , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: :KHODQ 6HFXULW\ RI &DOLIRUQLD ,QF          in the
                                                                .HYLQ ' 6XOOLYDQ
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

      /HZLV 5LFH //&  :DVKLQJWRQ $YH 6WH           (SVWHLQ %HFNHU *UHHQ 3&  &HQWXU\
     6W /RXLV 02                            3DUN (DVW 6WH  /RV $QJHOHV &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    MODGHQGRUI#OHZLVULFHFRP                            NVXOOLYDQ#HEJODZFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:         .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                               -XVWLQ 0 /DGHQGRUI
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of -XVWLQ 0 /DGHQGRUI                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated: 5/12/2020
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                 October 2012
                       Case 4:20-cv-01114-HSG Document 28 Filed 05/12/20 Page 2 of 2
2 AO 136 (Rev. 9/98) Certificate of Good Standing



                                       UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF MISSOURI

                                                                       CERTIFICATE OF
                                                                       GOOD STANDING




      I,                        GREGORY J. LINHARES                       , Clerk of this Court,

      certify that Justin Michael Ladendorf , Bar # 68558MO                                        ,

                             was duly admitted to practice in this Court on

      August 25, 2016                                             , and is in good standing
                                          DATE


                                       as a member of the Bar of this Court.

      Dated at St. Louis, Missouri                                     on April 30, 2020               .
                                                    LOCATION                       DATE




                                                               /s/ Elizabeth A. Kirkland
                                 CLERK                                   DEPUTY CLERK
